Appellant moves for rehearing on the single proposition that the evidence is not sufficient to identify the watch exhibited to the jury as one of those taken from the alleged burglarized store. Aubrey Lucas was the witness supposed to have gotten from appellant the watch in question. Lucas testified:
"I did buy a watch from him sometime in the spring of this year, sometime about March, in Colorado. I paid him five dollars for it. He didn't tell me where he had bought it. I turned the watch over to Chief Hickman, the chief of police *Page 22 
in Colorado. * * * Yes, the watch I bought from him Chief Hickman, the chief of police, took away from me."
We quote from the testimony of Mr. Hickman:
"I am chief of police, Colorado, Texas. * * * I know Aubrey Lucas. * * * I found Aubrey Lucas in Kermit. I went and took the watch, and I sent the watch to Mr. Anderson, sheriff of this county. Yes, this watch you show me looks like the watch I sent to Sheriff Anderson. I sent to Sheriff Anderson the same watch I took off of Aubrey Lucas."
We quote from the testimony of Sheriff Anderson:
"I received this watch which I turned over to you in the presence of the jury today; I received this watch from Chief Hickman, the witness who has just testified, and this is the same watch."
We quote from the testimony of Mrs. Monroe who, with her husband, operated the drug store that was burglarized:
"I never recovered back any of those watches except this one. The last time I saw this watch it was in the case, and the next time I knew of it Mr. Anderson, the sheriff, said he had it. The only other time I had seen it was in the jewelry case. The watch you are showing me is the same watch. This is the only watch we carried of this particular type."
It is needless for us to attempt to add to what is thus plainly shown from the testimony of the witnesses. The watch was identified.
The motion for rehearing is overruled.
Overruled.